Citation Nr: 1533977	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-22 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.

This matter is on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal is currently with the RO in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

At his hearing before the Board in May 2015, the Veteran asserted that his service-connected hearing loss has worsened since his most recent examination in September 2012.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service-connected bilateral hearing loss.

Additionally, the Veteran's VA treatment records indicate that he underwent an audiological evaluation in February 2009 that diagnosed him with mild to severe hearing loss bilaterally.  However, the actual tonal thresholds from this evaluation are not of record.  Therefore, in addition to adding all of the Veteran's most recent VA treatment records, the RO should attempt to acquire the tonal thresholds from this evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Asheville, North Carolina, since April 2012, as well as from any VA facility from which the Veteran has received treatment.  For any audiological evaluations undertaken, and the evaluation in February 2009 in particular, the RO should ensure that the tonal thresholds from these evaluations are of record in numerical form.  

If the Veteran has received additional private treatment for his bilateral hearing loss, he should be afforded an appropriate opportunity to submit the records associated with such treatment.  

2.  Following completion of the above, schedule the Veteran for new VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  This examination should be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure-tone audiometry test, pursuant to 38 C.F.R. § 4.85.

The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's hearing loss affects him in his everyday life.

3.  After the above action is completed, the claim should be readjudicated.  If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to an initial increased rating for bilateral hearing loss, and the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

